       Case 1:20-cv-06031-AJN-SDA Document 48 Filed 03/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
                                                                                          3/16/21
SOUTHERN DISTRICT OF NEW YORK




  Luigi Girotto,

                             Plaintiff,                                          20-cv-6031 (AJN)

                   –v–                                                                ORDER

  Brentano’s Inc., et al..

                             Defendants.


ALISON J. NATHAN, District Judge:

        It having been reported to this Court that the parties have reached a settlement agreement,
Dkt. No. 47, it is hereby ORDERED that the above-captioned action is discontinued without
costs to any party and without prejudice to restoring the action to this Court’s calendar if the
application to restore the action is made within thirty (30) days. To be clear, any application to
reopen must be filed within thirty days of this Order; any application to reopen filed thereafter
may be denied solely on that basis.

       IT IS ORDERED that all scheduled conferences are hereby adjourned sine die.
Within the thirty-day period provided for in this Order, the parties may submit to the Court their
own Stipulation of Dismissal for the Court to So Order. Pursuant to Rule 5.A. of the Court’s
Individual Practices in Civil Cases, the Court will not retain jurisdiction to enforce a settlement
agreement unless the terms of the agreement are made part of the public record.

       SO ORDERED.


Dated: March 16, 2021                              __________________________________
       New York, New York                                   ALISON J. NATHAN
                                                          United States District Judge
